DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 8/1/22 are hereby entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4-11, 13-16, 18, and 20 are directed to an abstract idea without significantly more. The claims recite a mental process and/or a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[…] a method for training a preferred retinal locus of fixation for a person having an eye with a field of vision including an area of partially diminished or entirely degenerated visual acuity […] the method comprising:
- determining an inefficient retinal region (Inefficient PRL) for a specific vision task outside an area (Central Scotoma) of a partially diminished or entirely degenerated visual acuity in a field of vision of an eye of a person and a more efficient retinal region (Efficient PRL) for the specific vision task outside the area (Central Scotoma) of the partially diminished or entirely degenerated visual acuity in the field of vision of the eye of the person,
- detecting […] a gaze shift and a fixation phase of the eye of the person,
- inducing a preferred retinal locus of fixation (Efficient PRL) for the specific vision task outside the inefficient retinal region (Inefficient PRL), but in the more efficient retinal region by shifting the retinal locus of fixation from the inefficient retinal region outside 15 the area onto the more efficient retinal region outside the area, whereby the inducing the preferred retinal locus of fixation (Efficient PRL) for the specific vision task outside the inefficient retinal region (Inefficient PRL), but in the more efficient retinal region (Efficient PRL) comprises one or both of: 
providing a fixation target for the specific vision task to the person to 20 encourage the person to move a head, an eye, or the head and the eye to gaze with the retinal location of fixation of the eye of the person lying outside the inefficient retinal region (Inefficient PRL), or  
blocking the inefficient retinal region (Inefficient PRL) for the specific vision task to discourage the person to move the head, the eye, or the head and the eye to 25 gaze in a direction with the retinal location of fixation of the eye of the person lying inside the inefficient retinal region (Inefficient PRL),
wherein the providing the fixation target and/or the blocking of the inefficient retinal region (Inefficient PRL) is performed in response to the detected gaze shift.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer program stored on a non-transitory storage medium with program code, an eye tracker, a computer screen, a prismatic contact lens, an intraocular lens, an electrochromic device, an electro-optical device, refractive or diffractive spectacles, a gaze-contingent training tool, and/or a head mounted display, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer program stored on a non-transitory storage medium with program code, an eye tracker, a computer screen, a prismatic contact lens, an intraocular lens, an electrochromic device, an electro-optical device, refractive or diffractive spectacles, a gaze-contingent training tool, and/or a head mounted display,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 16-21B in Applicant’s specification.

	
	
	
	
	
	
	
	
	
	



Response to Arguments
	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    634
    703
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  The rejection made identifies which limitations comprise the abstract idea being claimed, including the limitations of “detecting […] a gaze shift”.  Such limitations are directed to collecting data regarding a “gaze shift” and such subject matter has been held by the CAFC in, e.g., Electric Power Group to be patent eligible as a mental process.  The limitations of the claimed “eye tracker” are addressed separately from the abstract idea in the “additional elements” portions of the 101 rejection.
	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    286
    705
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive for the reasons stated just supra.  As well as to the extent that the PTAB in its decision dated 1/2/21 invalidated similar subject matter as being directed to an abstract idea in the form of a method of organizing human activity without significantly more being claimed.  For example, Claim 7 that went to the PTAB included the limitations of “tracking a gaze of the eye during the conducting the specific vision task”; and Claim 15 that went to the Board included the limitations of “a gaze tracking arrangement for tracking a gaze of the eye”.    While PTAB decisions are not binding legal precedent on Examiners the PTAB’s ruling is at least persuasive authority that the 101 rejections made herein should be maintained.  	Applicant argues on pages 12-13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    87
    688
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    693
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  The claimed limitations of “providing a fixation target” and “blocking the inefficient retinal region” are in the nature of providing visual outputs to the human subject and such subject matter has been held to be patent ineligible as a mental process by the CAFC in, e.g., Electric Power Group.  Furthermore, similar subject matter was held to be patent ineligible by the PTAB as being abstract as a method of organizing human activity without claiming significantly more, which is at least persuasive authority that the 101 rejections made herein should be maintained.

  	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image5.png
    311
    709
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive because merely claiming a “tangible object” does not necessarily render patent eligible subject matter.  See, e.g., the computing device claimed in Alice.  Furthermore, the PTAB held in its prior decision in this Application that the numerous tangible objects claimed by the Applicant in addition to its abstract idea did not add “significantly more” to its abstract idea, which is at least persuasive authority that the 101 rejections made herein should be maintained.

  	Applicant argues on pages 13-14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image6.png
    230
    687
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    80
    675
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive because the “practical application” portion of the 101 rejection that was made does not contend that any of the additional elements are “generic, well-known, and conventional”.  That contention is only made in the “significantly more” portion of the rejection.

  	Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image8.png
    283
    703
    media_image8.png
    Greyscale

Applicant’s argument is not persuasive because Applicant cites no legal authority in support of its argument that it has claimed a “practical application” and there is, thereby, no way to respond to Applicant’s argument.

  	Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image9.png
    348
    718
    media_image9.png
    Greyscale

Applicant’s argument is not persuasive.  There is no requirement that in order to make a prima facie rejection under 101 that a particular abstract idea (e.g., “such as the use of a third party mediate settlement risk”) must be identified in the rejection itself.  Furthermore, the 101 rejection makes the required finding that the “additional elements are claimed either alone or in combination” fail to establish a “practical application”.

	Applicant argues on pages 14-15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image10.png
    113
    686
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    264
    704
    media_image11.png
    Greyscale

Applicant’s argument is not persuasive as it is unclear what exactly Applicant is arguing here.  To the extent that Applicant is arguing that its claimed subject matter is analogous to that of SiRF Tech, that case was decided pre-Alice and it is not clear that it is controlling legal precedent any longer.
	Applicant’s argument on page 15 in regard to “tangible objects” is addressed by the response made supra to the same argument.
	Applicant’s argument on page 16 in regard to “shifting and blocking” is addressed by the response made supra to the same argument in regard to “providing a fixation target” and “blocking”.
Applicant’s argument on page 16 in regard to “a device” is addressed by the response made supra to the similar argument in regard to “tangible objects”.
Applicant’s argument on page 16 in regard to “inducing arrangement” is addressed by the response made supra to the similar argument in regard to “shifting and blocking”.
	Applicant’s argument on page 17 in regard to “shifting and blocking” is addressed by the response made supra to the same argument.

	Applicant argues on pages 17-18 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image12.png
    380
    681
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    124
    724
    media_image13.png
    Greyscale

Applicant’s argument is not persuasive as all of the elements claimed in addition to the abstract idea are claimed for their generic, well-known, and conventional purposes.  E.g., the computer program is claimed to embody Applicant’s abstract idea; the eye tracker is claimed to track eye movement; the computer screen is claimed to display information; the lenses are claimed to alter the subject’s vision; etc.  None of this is sufficient to claim “significantly more” than the abstract idea itself. 

Applicant’s argument on page 18 is not persuasive because the “practical application” portion of the 101 rejection that was made does not contend that any of the additional elements are “generic, well-known, and conventional”.  That contention is only made in the “significantly more” portion of the rejection.
  	Applicant argues on page 18 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image14.png
    380
    709
    media_image14.png
    Greyscale

Applicant’s argument is not persuasive because Applicant cites no legal authority in support of its argument that it has claimed a “practical application” and there is, thereby, no way to respond to Applicant’s argument.



  	Applicant argues on page 19 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image15.png
    312
    707
    media_image15.png
    Greyscale

Applicant’s argument is not persuasive.  There is no requirement that in order to make a prima facie rejection under 101 that a particular abstract idea (e.g., “such as the use of a third party mediate settlement risk”) must be identified in the rejection itself.  Furthermore, the 101 rejection makes the required finding that the “additional elements are claimed either alone or in combination” fail to establish a “practical application”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715